Title: To Thomas Jefferson from James Mease, 12 October 1792
From: Mease, James
To: Jefferson, Thomas



Dear Sir
Philadelphia 12th Octr. 1792

It is with great pleasure that I forward to you the inclosed volume of the transactions of the Agricultural Society of New York, which was sent to me, in order to present to the Philosophical society of the City, by my friend Doctor Mitchell, in consequence of my having inclosed a copy of the queries respecting the hessian fly, to him, and requesting his answers thereon. I had known that he had paid particular attention to the history and effects of that destructive insect, and therefore expected that he would be able to communicate some important information thereon. In a letter which I received from him in August last he informs me that “a summary account of my labours and their result on the subject of the Hessian fly, terminates my address to our Agricultural Society; the particulars in detail are related better by Mr. Havens, than by any other person whose account I have seen. His observations are in the main similar to my own, though we had some difference in opinion, about the number of generations, the insect went thro’ in a Season.
“In addition to what I had heretofore observed respecting this destructive insect, I remarked in the early part of the summer 1792; That the insect did not confine itself to the ‘lower’ joint, but had in many instances invaded the ‘second,’ and nested in considerable numbers without the sheath of it. In one case I saw the worms on the head, among the aristae of bearded wheat, but this was a case where the spike had scarcely protruded beyond the investing foliage.”
My friend can justly claim the honor of the discovery, from all I have heard, of the fly being an entire American production, which I have lately heard has been thought due, and has accordingly been claimed by another person, who, whatever his merit may be is certainly not entitled to the praise of the present discovery, as it was communicated to me by letter in January last, and long before the person alluded to, had made known his ideas respecting the Country to which this insect belonged. I am with great regard your very obedient & very humble servant,

James Mease

